In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Suffolk County (Collins, J.), dated March 8, 1985, which directed that her interest in the former marital dwelling be sold to the plaintiff husband as per a stipulation entered into between the parties, and the plaintiff husband cross-appeals from so much of the same order as failed to allow for any reduction for reasonable brokerage commissions in calculating the price to be paid to the defendant for her interest in the subject premises.
Order affirmed, without costs or disbursements.
The agreement involved contains no requirement that the plaintiff quit the former marital premises before he may, as he does herein, seek to purchase the defendant’s interest in that premises. Additionally, with respect to the plaintiff’s cross appeal, we would point out that the sale of a home in the market place would not necessarily involve the services of a broker, as the plaintiff urges it would. Since the agreement involved does not provide for the inclusion of an allowance for brokerage commissions in calculating the sales price of the defendant’s interest in the former marital residence, Special Term correctly omitted this item from its calculations. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.